Citation Nr: 0519957	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied service connection for a back disability 
and for a skin disability.  The veteran testified at a 
hearing before the Board that was held at the RO in August 
2004. 


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  The veteran's current low back pain was manifested many 
years after service, and it is not related to his active 
service or to any incident therein.

3.  The veteran's current skin problems were manifested many 
years after service, and they are not related to his active 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in March 1997.  
Even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the veteran correspondence in September 
2002 and October 2002; a statement of the case in May 1997; 
and supplemental statements of the case in October 1998, 
March 2003, and February 2004.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  At the August 2004 hearing before the Board, 
the Board explored various possible sources of treatment for 
any of the conditions at issue in this appeal.  However, the 
veteran was unable to provide any specific, useful 
information, such as names or addresses of medical providers.  
The veteran has also consistently maintained throughout this 
appeal that one of his treating doctors is deceased, that 
another doctor may not even have recorded his complaints over 
the years, and that he has no address for a third doctor.  
The duty to assist is not a one-way street.  Where a claimant 
has information regarding potentially relevant evidence, the 
claimant should provide that information to VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Absent better information 
from the veteran, VA has complied with all duties to assist 
the veteran.  

The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer, 3 Vet. App. at 225.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's Form DD 214 indicates that he was a cook's 
helper during service.  Service medical records have been 
obtained.  He was diagnosed with chronic low back strain in 
July 1963 after complaining of sharp pain in the low mid-back 
area with prolonged standing for the past year.  On complaint 
of low back pain around L3-L4 in September 1963, examination 
revealed full range of motion and no pain on bending, but 
tenderness in the left paraspinous muscles without spasm.  
The examiner was "impressed that his complaint is way out of 
proportion to existing pathology."  The impression, 
nevertheless, was chronic back strain.  In November and 
December 1964, he was treated for an erythematous, pruritic 
macular rash on the inner aspect of his thighs that developed 
"in the field"; the impression was tinea corporis, and he 
was given a cream.  The December 1964 separation examination 
noted only a well healed left ankle scar; otherwise, his 
spine and skin were found normal on examination.  On the 
accompanying medical history report, he denied arthritis or 
rheumatism, and bone, joint, or other deformity; he did not 
mention any chronic skin condition.  

VA medical records from the 1990s to the present reflect 
treatment for various conditions, including degenerative 
joint disease of the left shoulder, diabetes mellitus, 
hypertension, cerebrovascular infarction, mild dysarthria and 
facial palsy, and a recent right hip fracture.  

The veteran had a wart (verruca) on his right hand and a 
vernicious papule on the third finger of his left hand in 
December 1992.

In May 1993, he complained of back pains ever since an 
accident two and half years earlier.

In April 1995, in connection with unrelated treatment, it was 
noted that the veteran had no skin lesions.

According to a May 1996 VA social work service note, the 
veteran was considering applying for service connection; he 
described pain in his head, neck, and back.  

A private doctor wrote in October 1996 that he had been 
treating the veteran for the past 12 years (i.e., since about 
1984) for low back pain and for chronic conditions of the 
neck, hands, and groin area.  

A December 1996 VA spine examination recited the veteran's 
account of having twisted his back in 1963 while stationed at 
Fort Benning in Georgia.  The veteran now described low back 
pain, with difficulty standing or sitting for prolonged 
periods and the need to sleep on the floor.  The disc spaces 
were normal on X-ray, straightening of the spine was though 
to be secondary to muscle spasm.  The diagnosis was normal 
examination of the back with subjective complaints of pain.  

A December 1996 VA skin examination revealed verruca vulgaris 
on the right middle finger and folliculitis.  He had two 
ulcerated lesions in his right mid-back, a wart on his right 
middle finger, a papule on his right toe-web, and erythema in 
the groin.  

The veteran reported having back problems in March 1997.  In 
February 1998, he was treated for a cyst in his mid-lower 
back, a papule on a right finger, and erythema and scale on 
the left hand fingers.  In April 1998, he was treated for 
facial seborrheic dermatitis and eczema, manifested by 
minimal scaling and erythema, with Cyclocort cream.

The veteran testified before the RO at a hearing in June 1998 
that he had had a skin condition in his groin during service 
that had continued and spread to his fingers after service; 
he described being given ointments for the condition.  He 
also reported having had low back pain since 1963 during 
service; he said that he had self-treated this problem and 
performed his own "therapy."  He mentioned treatment by 
several doctors since service, one of whom was deceased.  He 
was unable to provide an address for another doctor.

An epidermoid cyst was excised from the veteran's right mid-
back in March 2000.  He was treated for painful calluses 
(tylomas) on the left foot in August 2000.  

In November 2000, after a car accident, he complained of neck 
pain.

On treatment in February 2001, the examiner commented that 
the veteran had been having pain in his neck, shoulders, and 
low back since the November 2000 car accident.  The pain was 
most likely muscular in origin, without sign of radiculopathy 
or disc herniation on clinical examination.  It was also 
noted that his skin was intact, without breakdown.  He was 
treated for several months thereafter.  

He underwent debridement of tylomas on his left foot in March 
2001.  He was treated again in June 2001 for painful 
calluses.  Throughout June and July 2001, he also complained 
of low back pain, along with some cervical and left shoulder 
pain.

In March 2002, he reported having been seen by a private 
doctor for genital rash and phimosis; the assessment on VA 
treatment was fungal balanitis.  He was also treated for a 
tyloma on his left foot that month.  

On routine follow-up VA treatment in April 2002, in relation 
to reported low back pain, it was noted that an "outside" 
MRI from December 2000 had been normal.

On treatment for a right hip fracture in January 2003 after 
he fell on the ice, the veteran reported that he could walk 
two blocks before having to stop because of low back pain and 
shortness of breath.  In the progress notes from the ensuing 
month, one of the problems included low back pain.  A skin 
assessment and nursing notes from that hospitalization also 
refer to a reddened area (ulcer) on the right heel, but no 
rashes or blisters.  By March 2003, nursing notes described 
not only a reddened area on the left heel but also rashes.  
However, later that month, neither skin problem was apparent.    

At an August 2004 hearing before the Board, the veteran 
testified that the temperature and clothing during his active 
service led to the development of a rash; he reported being 
given an ointment every time that he sought treatment in 
service.  He also testified that walking and standing in 
service precipitated the back problems; he denied having 
suffered any particular back injury.  He indicated that he 
did not obtain any treatment for the conditions for many 
years after service because he was self-employed and lacked 
health insurance.  He noted that one doctor who had treated 
him was deceased and that it was even uncertain that he had 
recorded the complaints because he was his daughter's 
treating pediatrician.  

Thus, the evidence shows that the veteran had a skin 
condition (tinea corporis) on his inner thighs during 
service; however, this condition appears to have lasted only 
one month since he did not mention it at separation and since 
the medical examination at separation found his skin to be 
normal.  

The evidence also shows that the veteran has been treated by 
VA for various skin problems since the 1990s.  However, those 
skin conditions have ranged from calluses to warts.  In all 
cases, these skin problems were in anatomical areas other 
than the area affected during service (i.e., the inner 
thighs).  Not even the private doctor's October 1996 note 
establishes any treatment for a skin condition that is 
related to the tinea corporis in service; at best, it refers 
to a condition in the neck, hands, and groin since 1984, 
which is about 20 years after the veteran's separation from 
service.  Moreover, there is no current diagnosis of any 
tinea corporis.  The 1996 VA examination identified several 
skin problems, but none involving the thighs or any skin 
condition that was related by diagnosis or anatomical 
identity to the in-service inner thigh tinea corporis.  Thus, 
there is no evidence of current disability arising from tinea 
corporis of the inner thighs.  See Rabideau, supra; Brammer, 
supra.  

The evidence also shows that the veteran had chronic low back 
pain during service.  However, even during service, there was 
no objective pathology.  An examiner specifically commented 
that the veteran's symptoms were out of proportion to any 
pathology.  Even so, after these complaints of low back pain, 
the service medical records document no more low back pain 
complaints.  Also, the separation medical examination 
specifically described the spine as normal.  After service, 
the veteran has had sporadic complaints and treatment for low 
back pain.  Even the private doctor's October 1996 letter 
does not relate any current low back pain to the veteran's 
in-service low back pains; at best, it refers to treatment 
for low back pain since 1984, which is about 20 years after 
the veteran's separation from service.  The 1996 VA 
examination also noted an essentially normal spine on X-ray, 
except for some straightening of the spine due to muscle 
spasm.  In addition, the veteran reported low back pain (as 
well neck and shoulder pain) after a car accident in November 
2000.  In the treatment records from the ensuing months, he 
never indicated having had any low back pain or low back 
problems from service or during the many years prior to the 
accident.  Thus, the evidence shows that any current low back 
pain dates from the car accident in late 2000.  Thus, the 
evidence does not show any current chronic low back 
disability that is related to service.

In both claims, the Board has considered the veteran's 
testimony.  Although he is certainly capable of describing 
his symptoms, he lacks the requisite medical expertise to 
provide a medical opinion as to the etiology of any current 
back or skin conditions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In sum, the weight of the credible evidence shows that the 
veteran's current claimed low back and skin conditions were 
manifested many years after service and are not related to 
his active service or to the acute episodes described in 
service.  The medical evidence of record does not relate any 
current skin or low back condition to the veteran's service 
or to any treatment for skin or low back conditions during 
service.  As the preponderance of the evidence is against the 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claims.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disability is denied.

Service connection for a skin disability is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


